DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21 and 32-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parekh et al. (US 2006/0093768; “Parekh”). 
Regarding independent claims 21, 32-33, Parekh teaches a method of making a polyester polymer suitable for a beverage can end coating composition (para [0004] [0014], [0042], [0050]), the method comprising: 
- (a) preparing a cyclic-group containing polyester prepolymer by reacting reactants including polyacid and polyol reactants wherein one or more of the polyacid or polyol reactants include aromatic groups (para [0017], [0018], Parekh teaches using reactants that include suitable polyacid and suitable polyol, and teaches that suitable polyacids includes cyclohexane dicarboxylic acid, which is the same polyacid material as that of the instant application, see instant claim 33); 
- (b) reacting the cyclic-group containing polyester prepolymer with a polyacid other than an aromatic acid to form the polyester polymer (para [0018], Parekh teaches using suitable reactants of polyacid other than an aromatic acid such as adipic polyacid, azelaic polyacid, which is the same material as the acid other than an aromatic acid of the instant application, see instant specification para [0073]-[0075], and thus, is considered as meeting the claimed limitations of the acid other than an aromatic acid having the structure as defined in instant claim 32).  
Parekh does not teach or require its suitable polyester polymer must include urethane linkages, and thus, is considered as meeting the claimed limitations, i.e., polyester polymer does not include urethane linkages. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-31, 34-41 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parekh as applied to claim 21 above. 
The limitations of claim 21 are taught by Parekh as discussed above. 
Regarding claims 22-25, Parekh teaches the suitable cyclic-group containing polyester prepolymer for its coating composition include those having a glass transition temperature (Tg) greater than about 50 °C (para [0015]), which range overlaps with the instantly claimed range of a Tg of at least 20 °C of claim 22, and overlaps with the instantly claimed range of a Tg of about 100 °C or less of claim 23, and overlaps with the instantly claimed range of a Tg of 50 °C to 100 °C or less of claim 24, and overlaps with the instantly claimed range of a Tg of 70 °C to 100 °C or less of claim 25.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 
Regarding claims 26-28, Parekh teaches the suitable cyclic-group containing polyester prepolymer for its coating composition include those having a number average of at least 4,000 (para [0024]), which range overlaps with the instantly claimed range of at least about 500 of claim 26, which range overlaps with the instantly claimed range of about 10,000 or less of claim 27, which range overlaps with the instantly claimed range of 1,000 to less than 5,000 of claim 28. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. In this case, since the instantly claimed ranges overlaps with the ranges taught by Parekh, absent a showing to the contrary, it is considered that the claimed cyclic-group containing polyester prepolymer is obvious over the polyester prepolymer of Parekh.
Regarding claims 29-31, as discussed above in rejection to claim 21 and claim 23, Parekh teaches preparing a cyclic-group containing polyester prepolymer by reacting reactants including polyacid having aromatic groups (para [0017], [0018], [0042], [0050]). Parekh teaches that suitable polyacids includes cyclohexane dicarboxylic acid, 
 Absent a showing of criticality with respect to specific wt% of the cyclic group in the cyclic-group containing polyester (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the wt% through routine experimentation in order to achieve the desired properties (i.e., molecular weight, Tg, etc.) of the polyester polymer produced, which would have arrived at a workable wt% that falls within the broad ranges as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MEPE 2144.05.
Regarding claim 34, as discussed above in rejection to claim 21, Parekh teaches preparing a cyclic-group containing polyester prepolymer by reacting reactants including polyacid having aromatic groups (para [0017], [0018], [0042], [0050]). Parekh teaches that suitable polyacids includes cyclohexane dicarboxylic acid, which is the same polyacid material as that of the instant application, see instant claim 33). Parekh further teaches using suitable reactants of polyacid other than an aromatic acid such as adipic polyacid, azelaic polyacid (para [0018]), which is the same material as the acid other than an aromatic acid of the instant application, see instant specification para [0073]-[0075]).  
Absent a showing of criticality with respect to specific weight ratio of the cyclic-group containing polyester prepolymer to the acid other than an aromatic acid (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the wt% of the cyclic-group containing polyester prepolymer and the wt% of the acid other than an aromatic acid through routine 
Regarding claims 35-36, Parekh teaches the further inclusion of grafting acid-functional ethylenically unsaturated monomers, of which the suitable monomers including alpha, beta-ethylenically unsaturated carboxylic acids and/or (meth)acrylates (para [0036]) (meeting the claimed limitations of instant claim 36), to the polyester polymer to form a water-dispersible polyester acrylic copolymer (para [0036]), meeting the claimed limitations of claims 35-36. 
Regarding claim 37, Parekh teaches the inclusion of preparing a beverage can end coating composition including the water-dispersible polyester acrylic copolymer (para [0036]) and a base to neutralize acid-functional groups of the polyester acrylic copolymer (para [0026] [0042] [0043]).  
Regarding claims 38, and 40-41, Parekh teaches its beverage end coating composition includes suitable additives including a lubricant; a crosslinker (para [0029] [0042]-[0043] [0047). Parekh teaches the inclusion of 10 to 50% solids (para [0049]), which range overlaps with the instantly claimed range of 20 to 40% solids.  
Parekh teaches the inclusion of about 60-95 wt%, based on total resin solids, of the water-dispersible polyester acrylic copolymer (para [0022]), which range overlaps with the instantly claimed ranges of claims 38 and 41. 
Parekh further teaches the coating compositions includes 5 to 40 weight percent of the crosslinker (para [0032]), and Parekh teaches that suitable crosslinker includes a benzoguanamine-formaldehyde resin (para [0028]), meeting the claimed limitations of claims 40-41.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 39, Parekh teaches the suitable lubricant includes Carnauba wax (para [0045]), meeting the claimed limitations.    
Regarding claim 43, Parekh teaches a coating composition as instantly claimed as discussed above in rejection to claim 38. Parekh further teaches an article including a riveted beverage can end having a cured coating obtained from the coating composition applied on at least a portion of the can end (para [0042] [0050]), meeting the claimed limitations. 
Regarding claims 44-46, those claims define the properties of the cured coating, i.e., passing current, Tg.  It is expected that the cured coating of Parekh would possess the same or similar properties (i.e., that the cured coating would pass the same or similar current under the same conditions as instantly claimed in claims 44-45, and would possess the same or similar Tg if measured in the same manner as instantly claimed in claim 46) as instantly claimed cured coating, because the cured coating of Parekh and the instantly claimed cured coating are identical or substantially identical in composition.  "Products of identical chemical composition cannot have mutually .  
Claim 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parekh as applied to claim 37 above, in view of Wamprecht et al. (US 7,659,341, “Wamprecht”, cited by applicant). 
The limitations of claims 21 and 37 are taught by Parekh as discussed above.
Regarding claim 42, Parekh does not specifically teach the inclusion of a tertiary amine as a base to neutralize acid-function group.   
Wamprecht teaches an aqueous polyester coating composition for can (col. 1, lines 13-16, col. 2, lines 49-60). Wamprecht teaches it is known in the art to use tertiary amine to neutralize acid-function group (col. 5, lines 42-45). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Parekh in view the teachings of Wamprecht, to select tertiary amine to neutralize acid-function group of the polyester as taught by Wamprecht, because Wamprecht teaches it is known in the art to use tertiary amine to neutralize acid-function group (col. 5, lines 42-45). One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782